Case 7:20-mj-13004-UA Document 2 Filed 12/05/20 Page 1 of 9

eum KM

Kevin Sullivan
Assistant United States Attorney

Before: THE HONORABLE ANDREW E. KRAUSE
United States Magistrate Judge
Southern District of New York

~ oe ee eee ee ee eee Ko My (30°F

UNITED STATES OF AMERICA : SEALED COMPLAINT
- Vv. 7 : Violations of

18 U.S.C. § 875(c)
MICHABL LANNI,
COUNTIES OF OFFENSE:
Defendant. : WESTCHESTER & DUTCHESS

SOUTHERN DISTRICT OF NEW YORK, ss.:

Kevin M. Gonyo, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation, and charges as follows:

COUNT ONE
{Interstate Threats)

1. Between on or about November 2, 2020 and on or
about November 10, 2026, in the Southern District of New York,
MICHABRL LANNI, the defendant, knowingly and intentionally did
transmit in interstate and foreign commerce a communication
containing a threat to injure the person of another, to wit,
LANNI sent emails and voice text messages to multiple
individuals threatening to kill a doctor who previously treated
him,

(Title 18, United States Code, Section 875(c).)

COUNT TWO
(Interstate Threats)

2. On or about November 10, 2020, in the Southern
District of New York, MICHAEL LANNI, the defendant, knowingly
and intentionally did transmit in interstate and foreign
commerce a communication containing a threat to injure the
person of another, to wit, LANNI sent voice text messages to an

 
Case 7:20-mj-13004-UA Document 2 Filed 12/05/20 Page 2 of 9

individual threatening to injure an investigator employed with
the Drug Enforcement Administration (“DEA”).

(Title 18, United States Code, Section 875 (c).)

The bases for my knowledge and for the foregoing
charges are, in part, as follows:

3, I am a Special Agent with the Federal Bureau of
Investigation (“FBI”), and I have been personally involved in
the investigation of this matter. This affidavit is based upon
my personal participation in the investigation of this matter,
my conversations with law enforcement agents, as well as my
examination of reports and records. Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements and conversations of
others are reported herein, they are reported in substance and
in part.

4, Based on my conversations with other FBI agents
and law enforcement officers involved in this investigation, Il
have learned, among other things, that an FBI agent (“FBI
Employee-1”) and an FBI investigative specialist (“FBI Employee-
2") know and have previously interacted with MICAHEL LANNI, the
defendant, because they previously resided in Peekskill, New
York, and were neighbors of LANNI and his parents around that
time.

5. Based on my review of a series of emails sent on
or about November 2, 2020, from a single Gmail address (the
“Gmail Address”) to FBI Employee-1, among other individuals, at
FBI Employee-1’s FBI email address, I know, among other things,
the following:

a. The emails from the Gmail Address reference
a doctor (“Victim-1”), later identified as a doctor who
previously treated MICAHEL LANNI, the defendant. The emails
from the Gmail Address also reference an individual (“Victim-
27), later identified as a diversion investigator employed with
the Drug Enforcement Administration (“DEA”).

 
Case 7:20-mj-13004-UA Document 2 Filed 12/05/20 Page 3 of 9

b. An email sent to FBI Employee-1 from the
Gmail Address on or about November 2, 2020, at approximately
9:34 a.m. ET states, in part, the following:!

I promised [FBI Employee-2] I wouldnt
email you. But I’m not the person I
used to be dr. [Victim-1] has turned me
jnto a murderer and I’m going to get
his son of a b**** ass in the £******
River if you guys don’t do it fast.
[Victim-2] at DoJ is a fxx*ee* JOke,
you're all going to have a dead doctor
on your hands.

[FBI Employee-1] I know everywhere this
guy lays his head and Ifm going to get
him. And if I can’t get him I’7]1 get
his son

Cc. An email sent to FBI Employee-1 from the
Gmail Address on or about November 2, 2020, at approximately
2:38 a.m. ET states, in part, the following:

this doctor . . . needs to lose his
license his office needs to be shut
down immediately this is not a threat
my new life’s mission is to kill him

d. An email sent to FBI Employee-1 from the
Gmail Address on or about November 2, 2020, at approximately
2:47 a.m. ET, with the subject line “Methods” states, in part,

the following:

If you guys still think I’m playing im
staring at multiple deaths worth of
heart attack medication, maps, tor,
police scanners prepaid cash FLIR
devices brand new and I’ve developed my
own technology what is very similar
what you guys buy from space coast...
reython is shit fyi...game on

 

1 All excerpts quoted herein from emails sent from the Gmail
Address are reproduced as is with the exception of inserted
ellipses and bracketed modifications to protect the identities
of victims and third-party individuals.

3

 
Case 7:20-mj-
O-mj-13004-UA Document 2 Filed 12/05/20 Page 4 of 9

e. An email sent to FBI Employee-t from the
Gmail Address on or about November 2, 2020, at approximately
3:14 a.m. ET, with the subject Line “Photos a worth...” states,

in part, the following:

I dont wannacookthedrbutiwiltl. I feel
like my country let me down.

Attached to the email, among other files, is a photograph
showing the following: 4 paix of black and gray gloves, two
walkie talkies, two vials containing what appear to be
different-colored pills, a device that appears to be either a
miniature bolt cutter or a wire stripper, and a zippered case
and cylindrical device, both with the word “PLIR” printed on

them.

£. An email sent to FBI Employee-1 from the
Gmail Address on OF about November 2, 2020, at approximately
3:32 a.m, BT was signed “Michael C. Lanni.”

6. Based on my review of a report from the Dutchess
county Sheriff’s office (*DCSO”) and my conversations with DCSO
deputies, I know, among other things, that on or about November
2, 2020, at approximately 1:43 p.m. ET, two peso deputies
responded to 4 hotel (“Hotel-1”) on Westage Business Center
Drive in Fishkill, New York to locate and conduct a welfare
check on MICHAEL LANNI, the defendant, in light of the content
in the emails sent to FBI Employee-1. t further know, among
other things, the following about what occurred at Hotel-1 in

connection with LANNI:

a. Upon arrival at Hotel-1, the pcso deputies
spoke to a hotel employee who confirmed that LANNI was currently
staying at Hotel-1.

b. The DCSO deputies eventually located an
individual they identified as LANNI outside walking a dog. The
peso deputies explained the purpose of their visit.

Cc. LANNI stated, in sum and substance, that he
had sent numerous emails to the FBI regarding illegal activity
being conducted by Victim-1 and that he had expressed thoughts
of wanting to harm himself and of Victim-1 in some of those
emails. LANNI also disclosed, in sum and substance, that he has
a history of mental health issues and drug abuse and that he has
been brought to hospitals by the police on numerous occasions .

 
Case 7:20-mj-13004-UA Document 2 Filed 12/05/20 Page 5 of 9

d. The DCSO deputies inquired, in sum and
substance, whether LANNI would voluntarily go with them to a
hospital for a mental health evaluation. LANNI declined, at
which point, the DCSO deputies explained, in sum and substance,
that, based on LANNI’s recent actions, he did not have a choice.
They then took LANNI into custody and transported him to Mid-
Hudson Regional Hospital in Poughkeepsie, New York for a mental
health evaluation pursuant to New York State law.

7. Based on my conversation with an employee of
Hotel-1, I have learned that MICHAEL LANNI, the defendant,
checked into Hotel-1 on or about October 28, 2020 and checked
out on or about November 4, 2020.

8. Based on my conversations with other members of
law enforcement, including FBI Employee-2, and my review of a
series of voice text messages sent on or about November 10,
2020, to FBI Employee-2's government-issued mobile phone, I
know, among other things, the following:

a. FBI Employee-2 recognized the voice in the
series of voice text messages to be that of MICHAEL LANNI, the
defendant, based on FBI Employee-2‘s prior interactions with
LANNI.

b. A voice text message sent to FBI Employee-2
on or about November 10, 2020, at approximately 9:03 p.m. ET
states, in part, the following:

Fither cuff the doctor or cuff me. You
guys are going to have a shit storm
coming your way. Mark my fucking
words, bro.

Cc. A voice text message sent to FBI Employee-2
on or about November 10, 2020, at approximately 9:04 p.m. ET
states, in part, the following:

You made me do it. I’11 just fucking
say it myself. The doctor’s going to
be ashes blowing in the air.

d. Two voice text messages sent to FBI
Employee-2 on or about November 10, 2020, at approximately 9:08
p.m. ET -- one after the other -- refer to first name of Victim-

? and state, in part, the following:

 
Case 7:20-mj-13004-UA Document 2 Filed 12/05/20 Page 6 of 9

P.S. You’re damn right I'm going to be
gunning for [Victim-2]’s head.

You wanna give her protection or do you
wanna let her die. It’s up to you.

e. A voice text message sent to FBI Employee-2
on or about November 10, 2020, at approximately 9:14 p.m. ET
refers to the first name of Victim-2 and states, in part, the
following:

Because whatever means the world to
[Victim-2] is going to disappear real
fucking quick.

9. Based on my review of an FBI report and my
conversations with other FBI agents, I know, among other things,
that on or about November 12, 2020, at approximately 11:00 a.m.
ET, FBI agents and task force officers and members of the
Peekskill Police Department responded to a hotel (“Hotel-2”) on
John Walsh Boulevard in Peekskill, New York to locate and take
into custody MICHAEL LANNI, the defendant, for a mental health
evaluation pursuant to New York State law. I further know,
among other things, the following about what occurred at Hotel-2
in connection with LANNI:

a. After their arrival, the law enforcement
officers at the hotel observed a Subaru bearing New York license
plate number xxx5942, which, based on my search of law
enforcement and motor vehicle records, had been determined to
belong to LANNI, pull into the parking lot. LANNI was
identified as the driver of the vehicle based on a review of a
photograph obtained from New York State Department of Motor
Vehicle records for LANNI and was placed in the custody of the
Peekskill Police and transported to Westchester Medical Center
for a mental health evaluation.

b. Prior to LANNI leaving the parking lot of
Hotel-2, he stated, in sum and substance, that his pelongings
and his dog were in room 408 of Hotel-2, which he had been |
renting. LANNI’s family member (“Individual-1”%) was contacted
by law enforcement officers at Hotel-2 and agreed to come to
Hotel-2 to take custody of the Subaru and the contents of the
room 408.

c. Hotel-2’s general manager requested that all
items be removed from room 408, at which point, the FBI agents
and task force officers on scene went to room 408, secured

6

 
Case 7:20-mj-13004-UA Document 2 Filed 12/05/20 Page 7 of 9

LANNI’s dog and removed the contents. Among the items recovered
from room 408 were the following: a GPS monitor detector, two
walkie talkies, OC spray,? a RF GS detector,? a combined pocket
knife and multitool, zip ties, black gloves, a black knit hat,
and a FLIR brand thermal imaging camera.

10. Based on my review of records obtained from
Hotel-2, I have learned that MICHAEL LANNI, the defendant, began
his stay at Hotel-2 on or about November 8, 2020 and departed
Hotel-2 on or about November 12, 2020.

11. Based on my conversation with medical personnel
at the Westchester Medical Center, I have. learned, among other
things, that MICHAEL LANNI, the defendant, was discharged from
Westchester Medical Center on or about November 19, 2020,

12, Based on my conversations with other members of
law enforcement, including FBI Employee-2, and my review of a
series of voice text messages sent on or about November 30,
2020, to FBI Employee-2’s government-issued mobile phone, I
know, among other things, the following:

a. FBI Employee-2 recognized the voice in the
series of voice text messages to be that of MICHAEL LANNI, the
defendant, based on FBI Employee-2’s prior interactions with
LANNI.

b. A voice text message sent to FBI Employee-2
on or about November 30, 2020, at approximately 6:37 a.m. PT
states, in part, the following:

[Y]ou need to understand and
accept that I need some type of fucking
update from somebody in the next couple
days. Wot as a threat ~~ just because
I’m the victim of a crime and that’s
what I deserve. An update on the
status of [Victim-1].

 

2 Based on my training and experience, I know that OC spray is
oleoresin capsicum spray, commonly referred to as pepper spray.
3 Based on my training and experience, I know that a REF GS
detector can detect radio frequencies emitted by devices and can
be used to locate various kinds of concealed electronic devices.

7

 
Case 7:20-mj-13004-UA Document 2 Filed 12/05/20 Page 8 of 9

c. A voice text message sent to FBI Employee-2
on or about November 30, 2020, at approximately 6:44 a.m. PT
states, in part, the following:

I mean c’mon even part of you must find
this funny at this point, no? Me
playing with the stereo fuse and
hooking up an aux cable to my stereo
got your guys to fucking react like
that with fucking assault rifles? How
about you fucking react like that to
[Victim-1], bro. Did I make my fucking
point, yet?

13. Based on my interview of a doctor in New York
City by the same name as Victim-1 who confirmed that he is in
fact Victim-1 and knows MICHAEL LANNT, the defendant, I have
learned, among other things the following:

a. Victim-1 previously provided medical
treatment to LANNI on various dates between in or about July
2020 and in or about September 2020.

b. Upon being advised of the nature of LANNI's
statements concerning Victim-1, Victim-1 stated, in substance
and in part, that Victim-1 is frightened by what he perceives to
LANNI’s obsession with Victim-1 being prosecuted, and that
Victim-1 now feels in constant danger as a result of LANNI’s
statements.

14. Based on my review of information provided by
Google, the internet service provider of Gmail, I have learned
that Google owns and operates multiple data centers that contain
the servers Google uses to support Google products, like Gmail.
The data centers containing such servers are in many locations,
none of which are in the State of New York. Based on my
training and experience, I know that email sent through Gmail
transmits from the sender through Google’s servers before
reaching the recipient.

15. Based on my conversations with other FBI agents
and my own participation in this investigation, I know that FBI
Employee-1 and FBI Employee-2 were not in the State of New York
at the time they received the emails and voice texts,
respectively, from MICHAEL LANNI, the defendant.

 
Case 7:20-mj-13004-UA Document 2 Filed 12/05/20 Page 9 of 9

WHEREFORE, deponent respectfully requests that MICHARL
LANNI, the defendant, be arrested, and imprisoned or bailed, as

the case may be. .
/s/ Kevin M. Gonyo

(by AEK, with permission)

(credentials inspected: FBI # 26498)

Kevin M. Gonyo

Special Agent

Federal Bureau of Investigation

 

sworn to me through the transmission
of this Complaint by reliable
electronic means, pursuant to
Federal Rules of Criminal Procedure
41 (d) (3) and 4,1, this

5 th day of December, 2020

\) Ie . By FaceTime

HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
